UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7879



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


MARGARET B. SEYMOUR, U. S. Magistrate; WILLIAM
B. TRAXLER, U. S. District Judge; WILLIAM J.
CLINTON, President of the United States,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Joseph F. Anderson, Jr., William B.
Traxler, Jr., District Judges. (CA-96-1539-5-17JI)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's orders denying relief on his Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) complaint

under 28 U.S.C.A. § 1915A (West Supp. 1997), denying his motion to

reconsider, and denying his motion for a preliminary injunction. We

have reviewed the record and the district court's opinions accept-

ing the magistrate judge's recommendation and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning
of the district court. Dehoney v. Seymour, No. CA-96-1539-5-17JI

(D.S.C. Sept. 30, 1997; Nov. 7, 1997 & Nov. 25, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2